Citation Nr: 0015844	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-03 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Ms. [redacted]


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to service connection for schizophrenia.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran was treated for psychiatric problems in 
service, alternatively diagnosed as paranoid schizophrenia 
and explosive personality disorder.

3.  The veteran is currently diagnosed with paranoid 
schizophrenia.

4.  The medical evidence of record indicates an etiological 
relationship between the veteran's inservice psychiatric 
problems and his current schizophrenia.


CONCLUSION OF LAW

Schizophrenia was incurred during active service.  
38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 1991); 38 C.F.R. 
§ 3.303(b), (d)  (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As stated above, the veteran appealed a May 1998 RO decision 
denying entitlement to service connection for schizophrenia.  
The Board notes that the RO had previously denied entitlement 
to service connection for a psychiatric disorder on several 
occasions, most recently in August 1997, when it held that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a psychiatric disorder.  The 
veteran was properly notified of these prior decisions.  
However, the claims file contains no appeal of any of the 
decisions within one year of his notification of them.  
Therefore, the decisions are final.  38 U.S.C.A. § 7104  
(West 1991); 38 C.F.R. § 20.302  (1999).  As such, this claim 
may only be reopened upon a finding that new and material 
evidence has been submitted.  38 U.S.C.A. § 5108 (West 1991).  
"New and material evidence" is defined as that "not 
previously submitted to the agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a)  (1999); see Evans v. Brown, 9 Vet. App. 273, 283  
(1996); Manio v. Derwinski, 1 Vet. App. 140, 145  (1991) 
(holding that a determination as to whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case).

In this appeal, the RO apparently concluded that new and 
material evidence had been submitted because, in its May 1998 
decision, it adjudicated only the primary issue of 
entitlement to service connection.  In this opinion, the 
Board expressly holds that new and material evidence has been 
submitted to reopen the veteran's claim.  In its August 1997 
decision, the RO held that no evidence indicated that the 
veteran's current psychiatric problems were incurred in 
service.  Recently submitted VA medical records, including a 
June 1999 VA examination report, suggest that his psychiatric 
problems were incurred in service.  This evidence was not 
previously submitted, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a)  (1999).  Therefore, the issue 
before the Board was correctly classified by the RO as 
entitlement to service connection for schizophrenia.

II.  Laws and regulations

The law provides that service connection may be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active military, naval, or air service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. § 
1131 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
is also warranted for post-service manifestation of a chronic 
disability, if the disability is shown to have been chronic 
in service (or within the presumptive period under § 3.307), 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b)  (1999).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Id.  Continuity of symptomatology is required when a 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  Id.

For some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required to satisfy the second element.  Grottveit v. Brown,  
5 Vet. App. 91, 92-93 (1993).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

III.  Evidence

Service medical records show that the veteran had no noted 
psychiatric problems at the time of his entry into service, 
according to a March 1976 induction medical examination 
report.  In an associated report of medical history, he 
denied having frequent trouble sleeping, depression or 
excessive worry, or nervous trouble of any sort.  An April 
1976 medical examination report, and attached report of 
medical history, also note no psychiatric problems.

A May 1978 service outpatient note shows that the veteran was 
seen for problems with drinking.  His personal hygiene was 
below standards.  While it was noted that he was once thought 
to be passive-aggressive, the examiner felt the problem was 
immaturity.

A June 1979 service outpatient note reflects that the veteran 
requested to be seen by a psychiatrist due to "control" 
problems involving alcohol and his temper.  He had serious 
family problems.  He was referred to a mental health clinic.  
That consultation record, also dated in June 1979, shows that 
he complained of difficulty coping with pressure of his job 
and his family.  Mental status examination revealed no 
evidence of psychosis or neurosis, but some features of an 
immature personality.  There was insufficient data for a 
psychiatric diagnosis, other than alcoholism.

A December 1979 medical examination report notes no 
psychiatric problems.  In the associated report of medical 
history, the veteran admitted to frequent trouble sleeping 
and to depression or excessive worry.  No physician remarks 
correspond to these admitted complaints.

An October 1980 outpatient note indicates anxiety neurosis, 
stating that the veteran had problems with self-esteem and 
"growing pains."  A November 1980 note indicates a 
diagnosis of anxiety reaction.

A December 1980 service treatment record shows that the 
veteran was admitted at Horizon Hospital for suicidal and 
homicidal tendencies.  Inpatient records indicate that his 
admitting diagnosis was acute intoxication, borderline 
personality, and alcoholism.  However, his discharge 
diagnosis was paranoid schizophrenia.  Records show that he 
had been in service for over 4 years, and worked on nuclear 
submarines.  He stated that the machines in the submarine 
were "driving him crazy."  Another December 1980 note 
states that he had chronic depression and anxiety.  He hated 
the Navy and also had had an altercation with his father.  He 
complained of strange thoughts and uncomfortable feelings 
toward other people in general.  He had feelings of anxiety, 
agitation, and depression.  He had contemplated suicide.  
Assessment was anxiety depression.  Another note reflects 
that he had paranoia, hostility, and anger towards almost 
everybody, but no hallucinations.  Impression was borderline 
personality with psychotic symptoms emerging.  A January 1981 
note indicates a diagnosis of paranoid schizophrenia.  The 
veteran had to be placed in restraints.  Psychiatric 
medication was prescribed.  According to the doctor, he had 
psychotic behavior, loosening of associations, and tangential 
thinking.

A February 1981 service Medical Board (MB) report states that 
the veteran had been hospitalized for 20 days and, during 
that time, demonstrated no evidence of psychosis or neurosis, 
but had a rather severe character disorder.  Mental status 
examination at the time of the MB revealed only mild anxiety.  
The veteran denied having any neuropathic traits in childhood 
or adolescence.  Overall diagnosis was a pre-existing 
personality disorder, namely explosive personality disorder.  
The veteran was recommended for discharge.  He was so 
discharged, effective April 1981.

Subsequent to service, a June 1981 VA record shows that the 
veteran was hospitalized in June 1981.  Chief complaint was 
depression.  He was under the influence of alcohol at the 
time of admission.  Diagnosis was intermittent explosive 
personality.

A private admission record shows that the veteran was 
hospitalized during June and July 1981.  Medical history was 
significant for psychiatric difficulties in service.  Final 
diagnosis was intermittent explosive disorder.

An August 1981 private clinical record reflects that the 
veteran's father died that April.  The veteran was currently 
on Stelazine.  Mental status examination revealed him to be 
highly anxious, agitated, restless, and with scattered 
thoughts.  Diagnosis was adjustment reaction of adult life 
with mixed emotional features; atypical personality disorder; 
and "rule out" undifferentiated or paranoid schizophrenia.

A December 1981 VA examination report reflects, on mental 
status examination, that the veteran was somber, had 
occasional hostility, and was worried about himself.  He felt 
helplessness.  There was a measure of immaturity and 
underlying hostility and anxiety, but mostly depression, 
insecurity, and fear of failure.  Diagnosis was depressive 
reaction with anxiety.

Records from Horizon Hospital from March 1982 show that the 
veteran was admitted for a second time.  Diagnosis was 
explosive personality disorder.  He was again admitted in May 
1982.  Diagnosis was dysthymic disorder and explosive 
personality disorder.

A September 1982 social work initial contact record from 
Directions for Mental Health reflects that the veteran had 
adjustment reaction to adult life with mixed emotional 
features.

An October 1982 private clinical record shows a diagnosis of 
schizophrenia, chronic, undifferentiated type.

The veteran was readmitted to Horizon Hospital in March 1984.  
Diagnosis was explosive personality disorder and alcohol 
dependence and alcohol abuse.

A June 1984 private clinical record shows diagnoses of 
adjustment reaction of adult life with mixed emotional 
features and explosive personality.

A January 1987 VA admission report shows that the veteran had 
schizophrenic reaction, undifferentiated type, and alcohol 
dependence, in remission.  He also had borderline personality 
disorder.

A November 1987 private psychiatrist's letter reflects that 
the veteran had been receiving treatment since August 1981, 
and that his current diagnosis was schizophrenia, chronic 
undifferentiated type.  He also had a problem with alcohol 
dependence.

Additional records from Direction for Mental Health are dated 
from November 1989 to March 1994.  They show that the veteran 
was seen for help with vocational and mental health 
management.

VA medical records reveal numerous admissions by the veteran 
due to psychiatric problems.  The records show admissions 
from March to April 1995, from June to July 1996, in February 
1997, in June 1997, and from September to October 1997.  The 
1995, 1996, and February 1997 admissions were involuntary; he 
was brought in by the police due to bizarre and violent 
behavior.  Diagnosis was schizophrenia or schizo-affective 
disorder.  It was deemed chronic.

VA outpatient notes from September 1998 and May 1999 show 
additional treatment for schizophrenia.  The 1998 evidence 
reflects that he had a previous diagnosis of explosive 
personality disorder, "which appear[ed] to be the prelude of 
his schizophrenic process," as his mental condition dated 
back to approximately 1980, when he was in service.  At that 
time, he was drinking alcohol and had problems acting out 
violently.  Overall, based on the lack of a current diagnosed 
personality disorder, it appeared that his schizophrenia got 
started with behavioral maladaptation in the form of a 
personality disorder.  The 1999 evidence states that the 
veteran had been followed by the same VA physician for 1 year 
and that, in his opinion, it was "very certain" that he had 
schizophrenia and not a personality disorder and that his 
mental illness dated back to service.  Although he was 
diagnosed with a personality disorder in service, he was 
diagnosed with schizophrenia 15 months after service and had 
been successively diagnosed with schizophrenia.  The VA 
physician remarked that there was "no doubt" that the 
inservice diagnosis of personality disorder was not correct 
and that onset of his schizophrenic disorder was in service.

During a May 1999 personal hearing, the veteran stated that 
he had a drinking problem in service and that he became 
progressively mentally ill during his work aboard a 
submarine.  A VA registered nurse testified that the 
veteran's treating physician believes that his schizophrenia 
was incurred in service.

The most recent medical evidence is a June 1999 VA 
examination report.  It shows that mental status examination 
of the veteran revealed poor grooming, loud speech, paranoid 
thoughts, financial worries, suicidal ideation, and anxious 
mood.  Attention, concentration, memory, insight, and 
judgment were adequate or better.  In regard to whether or 
not the veteran's current schizophrenia was incurred in 
service, the examiner opined that the median age for onset of 
schizophrenia in men was the mid-20s, but that most 
individuals display some type of prodromal phase, manifested 
by social withdrawal, loss of interest in school or work, 
deterioration in hygiene, unusual behavior, or outbursts of 
anger.  Eventually, an active phase symptom is manifested, 
marking the disturbance as schizophrenia.  As far back as at 
least 1980, intermittent explosive disorder was considered an 
Axis I psychiatric disorder, not a personality disorder.  It 
was possible that the veteran's loss of interest in school 
and angry outbursts were manifestations of the prodromal 
phase of schizophrenia.  However, if so, then his first 
symptoms would have occurred prior to service and only the 
psychotic phase would have surfaced in the military.  
Diagnosis was paranoid schizophrenia.

IV.  Analysis

Initially, the Board finds that the veteran has submitted 
sufficient evidence to establish a well-grounded claim.  
38 U.S.C.A. § 5107(a)  (West 1991); Epps v. Gober, 126 F.3d 
1464  (Fed. Cir. 1997).  The claims file contains evidence of 
a current psychiatric disorder and a plausible relationship 
between that disorder and service.

Because the claim is well-grounded, the veteran is entitled 
to assistance with the development of evidence in support of 
his claim.  In this regard, the Board notes that the RO 
obtained the veteran's service medical records, provided VA 
compensation and pension examinations, provided a personal 
hearing at the RO, and attempted to obtain all available 
evidence.  Overall, the Board finds that all necessary facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a).

In making its determination as to the merits of this case, 
the Board must consider all of the evidence, both for and 
against the claim, and determine its credibility and overall 
probative value.  38 U.S.C.A. § 7104(d)(1) (West 1991); see 
also Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (holding 
that Board has the duty to assess the credibility and weight 
to be given to the evidence).  The Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  It must determine 
whether the evidence is in support of the claim or is in 
equal balance, Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
or, alternatively, whether the preponderance of the evidence 
is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

VA regulations provide that every veteran is given a 
presumption of soundness upon entering active duty.  Every 
veteran is presumed to have been in sound condition at the 
time of enrollment except for defects "noted" at that time, 
unless clear and unmistakable evidence demonstrates that a 
disease or injury existed prior thereto.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (1999).  In this case, the 
veteran had no psychiatric problems noted at the time of his 
entry into service and no evidence suggests a pre-existing 
psychiatric condition; thus, he is presumed to have had no 
such problems prior to service.

That the veteran currently has a psychiatric disorder is 
clear.  The 1999 VA examination report and recent VA 
outpatient records consistently indicate a diagnostic 
impression of schizophrenia.  Symptoms have included poor 
hygiene, suicidal ideation, paranoid thoughts, anxiety, and 
numerous episodes of bizarre and threatening behavior.

The medical evidence also shows that the veteran was treated 
for psychiatric problems in service.  He was first noted to 
have substandard hygiene, a bad temper, and immaturity, but 
was later hospitalized for several weeks.  The final 
diagnosis was paranoid schizophrenia.  At one point, in 
January 1981, the veteran had to be placed in restraints and 
psychiatric medication was prescribed due to his paranoid 
schizophrenia.  Inservice Medical Board examination provided 
a diagnosis of explosive personality disorder.

In light of the above, the determinative issue is whether the 
claims file supports a relationship, or nexus, between the 
current schizophrenia and the inservice psychiatric problems.  
The Board finds that it does.  Specifically, the Board finds 
that the veteran's most recent VA treating physician, in 
September 1998 and May 1999, expressly opined that there was 
"no doubt" that his current schizophrenia was incurred in 
service.  The physician concluded that the inservice 
diagnosis of explosive personality disorder was misdiagnosed 
and was actually the beginning stages of his schizophrenia.  
This opinion was reiterated, albeit less conclusively, in the 
June 1999 VA examination report.  There, the examiner stated 
that it was possible that his erratic behavior in service was 
a prodromal stage of schizophrenia.  Both of these opinions 
are highly probative evidence in support of the veteran's 
claim, as they were made by VA physicians, one of whom had 
been treating the veteran for a year and another who 
interviewed and examined him for the specific purpose of 
rendering a medical nexus opinion.

Ordinarily, the Board would weigh the above evidence in 
support of the claim with that against the claim.  However, 
in this case, the Board finds no evidence against the claim.  
The claims file contains no medical opinion or other 
competent evidence suggesting that the veteran's current 
schizophrenia is not related to service.  Although the 
examiner in the 1999 VA examination report indicated that the 
veteran's psychiatric symptoms pre-dated service, the Board 
finds no competent evidence in the claims file indicating any 
symptoms of schizophrenia or other psychiatric condition 
prior to service and, as stated above, the veteran is 
presumed to have had no such symptoms prior to service.  
Therefore, the Board places no weight on this portion of the 
VA examiner's opinion.  It is noteworthy that, even if the 
Board accepted this portion of the opinion, it would still 
support the veteran's claim because the examiner concluded 
that, though pre-existing service, his psychiatric problems 
first became psychotic in nature during service.  This 
conclusion supports entitlement to service connection based 
on aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

The Board acknowledges that the veteran was diagnosed with 
explosive personality disorder in service.  The RO denied 
service connection, in part, because it held that personality 
disorders were not disabilities entitling one to service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9  (1999).  While 
true, explosive personality disorder is not a personality 
disorder.  It is an Axis I psychiatric disorder, AMERICAN 
PSYCHIATRIC ASSOCIATION, DSM-IV 609  (1994), and was considered a 
psychiatric disorder at the time of the veteran's service.  
AMERICAN PSYCHIATRIC ASSOCIATION, DSM-III 295  (1991).  
Furthermore, the recent VA medical opinions specifically 
relate his current schizophrenia to his inservice psychiatric 
symptoms, irrespective of the diagnosis at that time.  In 
fact, the recent medical evidence actually raises questions 
as to the validity of the inservice diagnosis of explosive 
personality disorder in the first place.  The Board finds 
these opinions compelling, especially since the veteran was 
actually diagnosed in service with paranoid schizophrenia 
during hospitalization for mental problems.

Overall, the evidence clearly shows treatment in service for 
psychiatric problems and a current diagnosis of 
schizophrenia.  The claims file also contains competent 
medical evidence etiologically linking the two conditions, 
with no evidence rebutting this nexus.  As such, the 
requirements for entitlement to service connection on a 
direct basis are met.  38 C.F.R. § 3.303(d)  (1999).  It 
should be noted that, because the veteran was diagnosed with 
schizophrenia in service and has a well-documented history of 
recurrent exacerbations of schizophrenia since his discharge 
from service to the present, entitlement to service 
connection for schizophrenia is also supported based on 
chronicity.  38 C.F.R. § 3.303(b)  (1999).

In light of the above, entitlement to service connection for 
schizophrenia is warranted.


ORDER

Entitlement to service connection for schizophrenia is 
granted.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

